PER CURIAM.
Plaintiff suffered an adverse jury verdict and final judgment thereon. He has duly prosecuted this appeal and contends the trial judge committed error in refusing to permit him to exercise a remaining peremptory challenge to the jury panel when *580he had merely tendered the jury for questioning and had not accepted same.
We concur with his position and reverse the final judgment and jury verdict, with directions to grant the appellant a new trial upon the authority of Grabow v. Lehrer, Fla.App.1969, 224 So.2d 767, wherein the factual situation is in accord with the facts in the case sub judice.
Reversed and remanded, with directions to grant the appellant a new trial.